Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1 Name and Address of Company Sandspring Resources Ltd. (“Sandspring”) 8000 South Chester Street, Suite 375 Centennial CO, 80112USA Item 2 Date of Material Change September 29, 2011 Item 3 News Release A news release was disseminated through the facilities of Marketwire and subsequently filed on SEDAR. Item 4 Summary of Material Change On September 29, 2011, Sandspring announced the addition of two new members to its Board of Directors (the “Board”): Mr. George Bee and Mr. Suresh Beharry. Concurrently with the new appointments to the Board, Mr. Abraham Drost and Mr. Mark Maier have resigned from the Board. Mr. Drost has also resigned as President of Sandspring. Item 5 Full Description of Material Change On September 29, 2011, Sandspring announced the addition of two new members to the Board: Mr. George Bee and Mr. Suresh Beharry. Concurrently with the new appointments to the Board, Mr. Abraham Drost and Mr. Mark Maier have resigned from the Board. Mr. Drost has also resigned as President of Sandspring. Item 6 Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Rich Munson, Chief Executive Officer at (720) 854-0104. Item 9 Date of Report September 30, 2011
